DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant’s election without traverse of Group 2, Claims 1 and 3-4, in the response of 22 March, 2022 is acknowledged. The restriction requirement is hereby made final. Claims 2 and 5-6 are withdrawn. Claims 1 and 3-4 are examined. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Omagari (USPN 1,234,567). 
In regards to Claim 1, Omagari discloses an endoscope camera head [coupling portions of 6 and 7, Fig.1] comprising:
a first member [7, Figs.1, 3, col.2 ll.40-45, note that 7 is labeled incorrectly in Fig.3] and a second member [6, Figs.1, 3, col.2 ll.40-41] that are capable of rotating relative to each other about a first axis [Fig.1; when detached, alternatively as shown in Figs.2-3; when 6 inserted into the bayonet fitting 13 and rotated to lock], wherein 
the first member has a first rotation-sliding surface [at least annular surface of 13 on which 6 slides, this also is portions of what is labeled as 62: Figs.1-3, 8, col.2 ll.49-51] that extends in an annular shape about the first axis as a center, 
the second member engages with the first rotation-sliding surface in a state in which movement to a direction of the first axis is restricted relative to the first member [Figs.1-3; when the devices abut], and has a second-rotation sliding surface [at least proximal surface of 6, Fig.3] that rotation-slides relatively to the first rotation-sliding surface about the first axis, and 
the second rotation-sliding surface abuts only on a part of the first rotation-sliding surface, to expose a part of the first rotation-sliding surface outside [Figs.2, 3; when the engaging claws of 6 are engaged behind the flanges of 13 as shown in Fig.3, portions of the first rotation-sliding surface of 13 (see Fig.2) would be exposed between the flanges, col.4 ll.33-39].
In regards to claim 3, Omagari discloses the endoscope camera head according to claim 1, wherein 
in the first member, a concave portion [side and inside surfaces within 13 in an annular shape around the center, Figs.2, 8] that extends in an annular shape about the first axis as a center is provided, 
the first rotation-sliding surface includes an inner surface of the concave portion [Figs.2, 7], 
in the second member, a projection portion [any of the engaging claws at proximal end of 6, Figs.1-3], a distal end of which extends in an arc shape about the first axis as a center [Figs.1-3], and 
that engages with the concave portion is provided [col.4 ll.33-39], and the second rotation-sliding surface includes an outer surface of the projection portion [the second rotation-sliding surface could be defined to include this portion].
In regards to claim 4, Omagari discloses the endoscope camera head according to claim 3, wherein the projection portion is provided in plurality in a direction of circle about the first axis as a center [Figs.1-2].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siegmund (USPN 4,919,112)
Dennison et al. (USPN 5,205,280)
Miser (USPN 6,679,874)
Odona et al. (US PGPUB 20100305400)
Kazakevich et al. (US PGPUB 2011/0018988)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795